           Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 1 of 6


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   VERONICA CHAVEZ,                                   )       Case No.: 1:20-cv-01641 NONE JLT
                                                        )
12                   Plaintiff,                         )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                                                        )
13            v.                                        )
                                                        )       Pleading Amendment Deadline: 5/3/2021
14   BELLEVUE UNIVERSITY,                               )
                                                        )       Discovery Deadlines:
15                   Defendant.                         )             Initial Disclosures: 2/19/2021
                                                        )             Non-Expert 12/17/2021
16                                                                    Expert: 3/7/2022
17                                                                    Mid-Discovery Status Conference:
                                                                      7/12/2021 at 8:30 a.m.
18
                                                                Non-Dispositive Motion Deadlines:
19                                                                    Filing: 3/15/2022
20                                                                    Hearing: 4/12/2022

21                                                              Dispositive Motion Deadlines:
                                                                       Filing: 4/26/2022
22                                                                     Hearing: 6/7/2022
23
                                                                Pre-Trial Conference:
24                                                                     9/28/2022 at 8:30 a.m.
                                                                       Courtroom 4
25   ///

26
27            1
              The Court finds the information provided in the Joint Scheduling Report and Scheduling Conference
28   Worksheet (Doc. 6) is sufficient to schedule the matter without a hearing. Thus, the scheduling conference set for
     February 15, 2021 is VACATED.

                                                            1
           Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 2 of 6


1    I.       Magistrate Judge Consent:

2             Notice of Congested Docket and Court Policy of Trailing

3             Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

4    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial before a District

5    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

6    same date until a courtroom becomes available.

7             The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

8    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

9    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

10   may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

11   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

12   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

13            The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

14   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

15   Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance notice

16   before the case is reassigned to an Article III District Court Judge from outside of the Eastern District.

17            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

18   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

19   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

20   whether they will consent to the jurisdiction of the Magistrate Judge.

21   II.      Pleading Amendment Deadline

22            Any requested pleading amendments are ordered to be filed, either through a stipulation or

23   motion to amend, no later than May 3, 2021.

24   III.     Discovery Plan and Cut-Off Date

25            The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

26   on or before February 19, 2021.

27            The parties are ordered to complete all discovery pertaining to non-experts on or before

28   December 17, 2021, and all discovery pertaining to experts on or before March 7, 2022.


                                                          2
        Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 3 of 6


1             The parties are directed to disclose all expert witnesses2, in writing, on or before January 10,

2    2022, and to disclose all rebuttal experts on or before February 7, 2022. The written designation of

3    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

4    and (C) and shall include all information required thereunder. Failure to designate experts in

5    compliance with this order may result in the Court excluding the testimony or other evidence offered

6    through such experts that are not disclosed pursuant to this order.

7             The written designation of retained and non-retained experts shall be made pursuant to Fed.

8    R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

9    Failure to designate experts in compliance with this order may result in the Court excluding the

10   testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

11            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

12   experts and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

13   included in the designation. Failure to comply will result in the imposition of sanctions, which may

14   include striking the expert designation and preclusion of expert testimony.

15            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

16   disclosures and responses to discovery requests will be strictly enforced.

17            A mid-discovery status conference is scheduled for July 12, 2021 at 8:30 a.m. before Judge

18   Thurston at the United States Courthouse located at 510 19th Street, Bakersfield, California. Counsel

19   SHALL file a joint mid-discovery status conference report one week before the conference. Counsel

20   also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement

21   SHALL outline the discovery counsel have completed and that which needs to be completed as well as

22   any impediments to completing the discovery within the deadlines set forth in this order. Counsel

23   SHALL discuss settlement and certify that they have done so. Counsel may appear via teleconference

24   by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's

25   Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later than

26   five court days before the noticed hearing date.

27
              2
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                3
          Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 4 of 6


1    IV.     Pre-Trial Motion Schedule

2            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

3    than March 15, 2022,3 and heard on or before April 12, 2022. Non-dispositive motions are heard

4    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

5    Courthouse in Bakersfield, California.

6            No motion to amend or stipulation to amend the case schedule will be entertained unless it

7    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

8    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

9    with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

10   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

11   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

12   obligation of the moving party to arrange and originate the conference call to the court. To schedule

13   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

14   (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the conference,

15   counsel SHALL file informal letter briefs detailing their positions. The briefs may not exceed 7 pages,

16   excluding exhibits. Counsel must comply with Local Rule 251 with respect to discovery disputes or

17   the motion will be denied without prejudice and dropped from the Court’s calendar.

18           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

19   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

20   receives a written notice of the intent to appear telephonically no later than five court days before the

21   noticed hearing date.

22           All dispositive pre-trial motions shall be filed no later than April 26, 2022, and heard no later

23   than June 7, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

24   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

25   V.      Motions for Summary Judgment or Summary Adjudication

26           At least 21 days before filing a motion for summary judgment or motion for summary

27
28            3
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
        Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 5 of 6


1    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

2    to be raised in the motion.

3           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

4    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

5    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

6    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

7    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

8           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

9    statement of undisputed facts at least five days before the conference. The finalized joint statement of

10   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

11   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

12   statement of undisputed facts.

13          In the notice of motion, the moving party SHALL certify that the parties have met and

14   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

15   Failure to comply may result in the motion being stricken.

16   VI.    Pre-Trial Conference Date

17          September 28, 2022 at 8:30 a.m. in Courtroom 4.

18          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

19   The parties are further directed to submit a digital copy of their pretrial statement in Word format via

20   email at NONEorders@caed.uscourts.gov.

21          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

22   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

23   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

24   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

25   Court to explain the nature of the case to the jury during voir dire.

26   VII.   Settlement Conference

27          The parties may file a joint written request for a settlement conference if they believe that such

28   a conference would be fruitful.


                                                        5
          Case 1:20-cv-01641-NONE-JLT Document 8 Filed 02/12/21 Page 6 of 6


1    VIII. Request for Bifurcation, Appointment of Special Master, or other

2             Techniques to Shorten Trial

3             Not applicable.

4    IX.      Related Matters Pending

5             There are no pending related matters.

6    X.       Compliance with Federal Procedure

7             All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

8    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

9    thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

10   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

11   Procedure and the Local Rules of Practice for the Eastern District of California.

12   XI.      Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

15   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

16   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

17   subsequent status conference.

18            The dates set in this order are firm and will not be modified absent a showing of good

19   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

20   contained herein will not be considered unless they are accompanied by affidavits or

21   declarations, and where appropriate attached exhibits, which establish good cause for granting

22   the relief requested.

23            Failure to comply with this order may result in the imposition of sanctions.

24
25   IT IS SO ORDERED.

26         Dated:   February 12, 2021                            /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                         6
